Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00280-CV

                                  IN RE Carlos Y. BENAVIDES, JR.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: May 15, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 29, 2013, Attorney Richard Leshin filed a petition for writ of mandamus on

behalf of Carlos Y. Benavides, Jr., complaining of the portion of the trial court’s February 5,

2013 order that granted the motion to compel. However, Leshin has failed to establish that he

has the authority to file this petition for writ of mandamus on behalf of Carlos Y. Benavides, Jr.

To the contrary, in Cause No. 04-13-00280-CV, which is a petition for writ of mandamus filed

simultaneously with this petition in this court, Leshin states “Richard Leshin was no longer an

attorney representing a party by virtue of the Order on Motion to Show Authority . . . and the

Order Denying Respondent’s Amended Motion to Stay Pending Appeal.” We take judicial

notice of Leshin’s statement in the petition. In addition, this court recently affirmed the trial

1
 This proceeding arises out of Cause No. 2011-PB6-000081-L2, styled In the Matter of the Guardianship of Carlos
Benavides, Jr., An Incapacitated Person, pending in the County Court at Law No. 2, Webb County, Texas, the
Honorable Jesus Garza presiding.
                                                                                 04-13-00280-CV


court’s order finding Leshin has no authority to represent Benavides. See In re Guardianship of

Benavides, No. 04-12-00321-CV, 2013 WL 960008 (Tex. App.—San Antonio March 13, 2013,

no pet. h.). Based on the foregoing, we conclude Leshin has failed to establish he has the

authority to file the petition for writ of mandamus on behalf of Benavides. Accordingly, without

reaching the merits, we DENY the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

                                                    PER CURIAM




                                              -2-